Berdon, J.,
dissenting. I continue to be concerned about this court’s ruling in Success Centers, Inc. v. Huntington Learning Centers, Inc., 223 Conn. 761, 613 A.2d 1320 (1992), that the decision to grant or deny a motion to stay proceedings based on the arbitrability of the dispute is not a final judgment for appellate jurisdictional purposes. The denial of a stay for arbitration comes within the first Curdo exception. State v. Curcio, 191 Conn. 27, 31, 463 A.2d 566 (1983) (“where the order or action terminates a separate and distinct proceeding”). It makes no economic sense to require a defendant to defend a civil action and incur costly litigation expenses when the controversy may *109very well be subject to an agreement to arbitrate.1 Success Centers, Inc. v. Huntington Learning Centers, Inc., supra, 777 (Berdon, J., dissenting). Furthermore, arbitration is designed to be “ ‘an efficient and economical system of alternative dispute resolution.’ ” White v. Kampner, 229 Conn. 465, 471, 641 A.2d 1381 (1994), quoting Garrity v. McCaskey, 223 Conn. 1, 4-5, 612 A.2d 742 (1992). By refusing to allow an appeal to determine whether a dispute is arbitrable, this court fails to serve that beneficent purpose. For these reasons, I would get to the merits of the defendant’s appeal.
Accordingly, I respectfully dissent.